Citation Nr: 1451116	
Decision Date: 11/18/14    Archive Date: 11/26/14

DOCKET NO.  11-26 533A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Biloxi, Mississippi


THE ISSUE

Entitlement to reimbursement for unauthorized medical expenses incurred from February 26, 2011, to March 1, 2011.


REPRESENTATION

The Veteran is represented by:  Alabama Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Sean G. Pflugner, Counsel

INTRODUCTION

The Veteran served on active duty from January 2002 to September 2003. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 decision by the Department of Veterans Affairs (VA) Medical Center in Biloxi, Mississippi.

In February 2014, the Veteran testified at a hearing with the undersigned.  A transcript of this hearing has been associated with the claims file.


FINDINGS OF FACT

1.  On the night of February 26, 2011, the Veteran was driven to a public hospital with complaints of severe abdominal distress, diarrhea, and vomiting.  A decision was made to admit the Veteran to the hospital in the early morning hours of February 27, 2011.  The Veteran was discharged on March 1, 2011.
 
2.  The treatment the Veteran received was for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to his life or health.
 
3.  At the time, transporting the Veteran to a VA medical facility with an emergency room department was not feasible, and attempts to do so would not have been considered reasonable by a prudent layperson.
 
4.  The Veteran was enrolled in the VA health care system and had received treatment for a service-connected disability within the preceding 24 months.
 
5.  The Veteran is financially liable for the expenses incurred as a result of the February 26, 2011, to March 1, 2011 hospitalization.
 
6.  The Veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment.
 
7.  There is no third party from whom to seek reimbursement.

8.  The treatment the Veteran received during the hospitalization from February 26, 2011, to March 1, 2011, was not for a service-connected disability.


CONCLUSION OF LAW

The criteria for reimbursement of unauthorized medical expenses from February 26, 2011, to March 1, 2011, have been met.  38 U.S.C.A. § 1725 (West 2002 & Supp. 2013); 38 C.F.R. §§ 17.1000-1008 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision, the Board grants entitlement to reimbursement for emergency medical expenses incurred by the Veteran for a period of hospitalization from February 26, 2011, to March 1, 2011.  As this constitutes a complete grant of the Veteran's claim, no discussion of VA's duty to notify or assist is necessary.

The Veterans Millennium Health Care and Benefits Act provides payment or reimbursement for emergency services for nonservice-connected conditions in non-VA facilities may be authorized under 38 U.S.C.A. § 1725 and 38 C.F.R. 
§§ 17.1000-1003.  Section 1725 was enacted as part of the Veterans Millennium Health Care and Benefits Act, Public Law 106-177, and is referred to as the "Millennium Bill Act." 

The Veterans Millennium Health Care and Benefits Act was enacted on November 30, 1999, and took effect 180 days after the date of enactment, i.e., on May 29, 2000.  See Pub. L. 106-117, Title I, Subtitle B, § 111, 113 Stat. 1556.  A VA interim final rule implementing the new statute provides that its effective date is May 29, 2000, and that VA would make retroactive payments or reimbursements for qualifying emergency care furnished on or after that date.  See 66 Fed. Reg. 36,467 (2001).  In this case, the medical treatment rendered occurred after the effective date of the "Millennium Bill Act."  Therefore, it is potentially applicable to the current appeal. 

In this regard, the Veterans Millennium Health Care and Benefits Act provides general authority for reimbursement for the reasonable value of emergency treatment furnished in a non-VA facility to those Veterans who are active VA health-care participants (i.e., enrolled in the annual patient enrollment system and recipients of VA hospital, nursing home, or domiciliary care under such system within the last 24-month period) and who are personally liable for such non-VA treatment and are not eligible for reimbursement under the provisions of 38 U.S.C.A. § 1728.  See 38 U.S.C.A. § 1725; 38 C.F.R. §§ 17.1000-1008. 

Moreover, under current laws and regulations (see Veterans' Mental Health and Other Case Improvements Act of 2008, Pub. L. 110-387, October 10, 2008, 122 Stat 4110) the Veteran, in order to be eligible for payment or reimbursement for emergency services for nonservice-connected conditions in non-VA facilities, must show that his treatment satisfies all of the following conditions: 

(a) The emergency services were provided in a hospital emergency department or a similar facility held out as providing emergency care to the public; 

(b) The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health; 

(c) A VA or other Federal facility/provider was not feasibly available and an attempt to use them beforehand would not have been considered reasonable by a prudent layperson; 

(d) At the time the emergency treatment was furnished, the Veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C. Chapter 17 within the 24-month period preceding the furnishing of such emergency treatment;

(e) The Veteran is financially liable to the provider of emergency treatment for that treatment;

(f) The Veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment;

(g) If the condition for which the emergency treatment was furnished was caused by an accident or work-related injury, the claimant has exhausted without success all claims and remedies reasonably available to the Veteran or provider against a third party for payment of such treatment; and

(h) The Veteran is not eligible for reimbursement under 38 U.S.C.A. § 1728 for the emergency treatment provided.  38 U.S.C.A. § 1725, 38 C.F.R. § 17.1000-1008.

Failure to satisfy any one of the above criteria precludes VA from paying or reimbursing unauthorized private medical expenses.  [Note: In 2012, these criteria were amended.  The following criterion was deleted:  The claim for payment or reimbursement for any medical care beyond the initial emergency evaluation and treatment is for a continued medical emergency of such a nature that the Veteran could not have been safely discharged or transferred to a VA or other Federal facility (the medical emergency lasts only until the time the Veteran becomes stabilized).]

According to the treatment reports of record and the testimony provided by the Veteran during a February 2014 Board hearing, the Veteran experienced "crampy" abdominal pain for approximately 48 hours prior to February 26, 2011, during which time he reported an inability to/disinterest in eating.  On the evening of February 26, 2011, the Veteran reported experiencing 4 to 5 episodes of loose, watery stool that was followed by "crampy" abdominal pain that was characterized as "severe," and was located in his suprapubic area and radiated to his groin, bilaterally.  The Veteran experienced generalized malaise and nausea, but no fever, chills, or emesis.  The Veteran testified that the pain he experienced on the night of February 26, 2011, was excruciating, the worst of his life.  He also stated that he was experiencing diarrhea and vomiting, and vomited upon arriving at University of South Alabama Medical Center.  The Veteran's condition was such that he was admitted for treatment in the early morning hours of February 27, 2011.  On admission, the Veteran was experiencing a low grade fever (99.5); his abdomen was mildly distended, but soft; and his abdomen was significantly tender, with minimal bowel sounds.  A nasogastric intubation was administered to treat his dehydration.  Blood testing was also administered and revealed, in part, acute renal insufficiency.  A radiological evaluation of the Veteran's abdomen revealed multiple dilated loops of small and large bowel, with multiple air fluid levels within the small bowel, which were suggestive of an ileus.  A surgical consultation was obtained, but it was determined that surgical intervention was not necessary.  The assessment was ileus, likely secondary to viral gastroenteritis; viral gastroenteritis; and acute renal insufficiency.  The Veteran was discharged on March 1, 2011, after he was able to tolerate oral intake and had bowel movement.
 
Given that the Veteran was taken to the emergency department of the University of South Alabama Medical Center in acute distress and was admitted for treatment, the Board concludes that the medical services provided to the Veteran were administered in a hospital emergency department or a similar facility held out as providing emergency care to the public.  Although, the Veteran's entire hospitalization was not limited to treatment administered in an emergency room department, the testing and other treatment that was administered was an extension of the emergency services provided.  Based on the above, and given the short duration of the Veteran's hospitalization, the Board finds that the Veteran's entire hospitalization qualifies as emergency medical care.

In addition to the ileus, viral gastroenteritis, renal insufficiency that were treated during the period of hospitalization from February 26, 2011, to March 1, 2011, the Veteran experiences schizoaffective disorder for which service connection has been granted and a 70 percent rating has been assigned.  The evidence of record also shows that the Veteran has a long history of polysubstance abuse, a history of cutting himself/self-mutilation, and a history of a partial complex seizure disorder.  Given the Veteran's medical history, a mild fever, severe abdominal pain, vomiting, nausea, diarrhea, dehydration, and abdominal distention, are symptoms of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to his life or health.

The Veteran lives in Eight Mile, Alabama.  The nearest available VA medical facility (a VA outpatient clinic in Mobile, Alabama) had closed at the time of the Veteran's medical emergency.  Indeed, treatment reports demonstrated that the Veteran arrived at University of South Alabama Medical Center the night of February 26, 2011, and that he was admitted in the early morning hours of February 27, 2011.  Regardless, an outpatient clinic is not equipped to handle medical emergencies.  The nearest VA Medical Center with an emergency room is located in Biloxi, Mississippi, which is approximately 70 miles away and, thus, was not feasibly available.  Further, given the circumstances and nature of the Veteran's medical emergency, an attempt to transport the Veteran to the Biloxi, Mississippi Medical Center before seeking treatment nearer to Eight Mile would not have been considered reasonable by a prudent layperson.

The Biloxi, Mississippi Medical Center denied the Veteran's claim for reimbursement because it determined that the Veteran had not received treatment within the VA-health care system within 24 months prior to February 26, 2011.  The evidence of record demonstrates that there is only one instance of potential treatment within the 24 months prior to February 26, 2011.  This single instance of treatment occurred on November 5, 2010.  The evidence of record included a chronological list of the Veteran's appointments at VA.  Among this list is an appointment on November 5, 2010.  The Biloxi, Mississippi Medical Center observed that the status of this appointment was shown to be "cancelled by clinic," and that the Veteran was noted to have "left [the] clinic."  The Veteran asserts that he appeared at the VA clinic on November 5, 2010, in order to have blood drawn for testing.  After his blood had been drawn, the Veteran stated that he waited around for a couple of hours.  During that period of time, he claimed that he went to a different office within the clinic to see if a prescription for glasses could be provided to him.  After he received information from a nurse regarding the glasses prescription, the Veteran left the clinic.  The Veteran's assertions are consistent with the evidence of record.  As demonstrated by the list of appointments, the Veteran was scheduled to appear at the VA clinic on November 5, 2010.  Further, the Medical Center's observation that the Veteran "left [the] clinic" necessitates that the Veteran first appeared at the clinic for the appointment.  There is no evidence of record to contradict the Veteran's statement that he did, in fact, have his blood drawn for testing.  Further, the appointment is listed as starting at 13:21; however, the "cancellation" was entered at 16:17.  There is no evidence to account for the several hours between the time of the appointment and the "cancellation" thereof.  The Board finds that the evidence of record is at least in equipoise as to whether the Veteran received qualifying VA treatment on November 5, 2010.  With application of the benefit-of-the-doubt doctrine, the Board finds that the Veteran was enrolled in the VA health care system at the time of the February 26, 2011 hospitalization.

The evidence of record included an invoice from the University of South Alabama Medical Center demonstrating that the Veteran is financially liable for the expenses incurred as a result of the medical services administered during his hospitalization from February 26, 2011, to March 1, 2011. 

The evidence of record did not demonstrate that the Veteran has coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment beyond the VA health care system.

As discussed above, the medical emergency experienced by the Veteran did not involve a third party.  Consequently, there are no third parties from whom the Veteran could seek reimbursement for the subsequent medical expenses.

With respect to the Veteran's eligibility for reimbursement pursuant to 38 U.S.C.A. § 1728, such eligibility is limited to treatment for disabilities for which service connection has been granted.  The treatment records associated with the Veteran's February 26, 2011, to March 1, 2011 hospitalization concerned an ileus, viral gastroenteritis, and acute renal insufficiency.  Service connection has not been granted for these disabilities.  Further, there was no evidence indicating that any of these conditions is an aspect of the Veteran's service-connected schizoaffective disorder.  Consequently, the Board finds that the Veteran is not eligible for reimbursement under 38 U.S.C.A. § 1728.

On the basis of the foregoing, the record supports entitlement of the Veteran to payment for or reimbursement of emergency medical expenses incurred as a result of his hospitalization from February 26, 2011, to March 1, 2011, for treatment of nonservice-connected disability.


ORDER

Entitlement to reimbursement of or payment for emergency medical expenses incurred from February 26, 2011, to March 1, 2011, is granted, subject to those provisions governing the payment of monetary benefits.



____________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


